Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The closest prior art is Hong et al. (US 2011/0257323), cited by applicants. However, with regard to claim 1, applicants amount of polyolefin is not taught or suggested and for this reason alone claim 1 is allowable over Hong. Additionally Hong does not disclose that a graft copolymer of polyolefin and epoxide functional monomer is to be used. Although the reference discloses use of “polyethylene-glycidyl methacrylate”, the reference does not disclose that it is a graft and those skilled in the art would most likely interpret “polyethylene-glycidyl methacrylate” of the reference to be better characterized as poly (ethylene-co-glycidyl methacrylate), i.e. a copolymer of ethylene and glycidyl methacrylate monomers. Regarding claim 11, use of grafted polypropylene is not disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
12-22-21
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765